Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-2 & 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitation “wherein the block-shaped stator magnetic pole units provide an axially magnetic force toward the magnetic ring of the rotor” is vague and indefinite. The language erroneously suggests the pole units are subject to an axially magnetic force toward the magnetic ring of the rotor.  But, in operation, according to Faraday’s law of magnetic induction, the stator magnetic pole units rotate the rotor by providing an axially magnetic field directed towards the rotor. The stator magnetic pole units do not move towards the rotor by an “axially magnetic force”.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 7,619,337) in view of Kummel  (US 6,486,763) and Saito et al. (US 9,165,710). 
Regarding claim 1, Kasai generally teaches the invention of a micro fan, comprising: 
a rotor 21, comprising a magnetic ring 30, a magnetic conduction shield (yoke) 25 and a plurality of blades (vanes) 27, wherein the magnetic conduction shield 25 is disposed between the magnetic ring 30 and the blades 27, and the magnetic conduction shield 25 comprises a shaft 23 (c.4:16-40; Fig.2); and 
a stator 19, comprising a plurality of stator magnetic pole units (flat coils) 15, 16 and a circuit board 13 (c.3:53-c.4:15), wherein the stator magnetic pole units 15, 16 are coupled to the circuit board 13 (c.4:7), 
wherein the stator magnetic pole units 15, 16 provide an axially magnetic “force” [sic] (i.e., magnetic field) toward the magnetic ring of the rotor (poles inherently provide axial magnetic field when current in the radial direction of the rotor 21 is generated at the coil ends 15a, 15b, 16a, and 16b and this current causes an electromagnetic force on the magnetic poles 31 to 36 in a circumferential direction; c.5:23-27),
wherein at least one of the stator magnetic pole units 15, 16 comprises a coil…, a central axis of [the] coil is parallel to the shaft 23 (Fig.2), wherein the stator 19 further comprises a bearing 9, and the bearing 9 passes through a center of the circuit board 13, wherein the shaft 23 passes through the bearing 9 (c.3:25-52; c.4:16-18; Fig.2).

    PNG
    media_image1.png
    326
    665
    media_image1.png
    Greyscale

Kasai does not teach the stator magnetic pole units 15, 16 are “block-shaped” with “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers the coil…wherein at least one of the block-shaped stator magnetic units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”1
But, Kummel teaches stator magnetic 2pole units in the form of block-shaped inductive components intended to be installed on a printed circuit comprising a winding (coil) 4 installed on a grid 21 and over-molded with a block of insulating material to form a body 1 (abstract; c.4:61-c.5:25; Figs.5-8). The insulating material body 1 comprises a 8non-magnetically-conductive material such as thermosetting epoxy resin (c.2:41-46), is block-shaped and covers at least a portion of 10the coil 4 (i.e., lateral sections 11, c.5:9-16; Figs.6-8). Kummel’s insulation material, e.g. thermosetting epoxy resin, over-molded directly on the coil and the connections provides high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing (c.2:41-45). Further, with regard to the product-by-process limitations, to the extent these are given patentable weight, Kummel teaches preforming the stator magnetic 2pole units by the following 12steps: 13forming the coil 4 (c.4:45-60); 14putting the coil 4 on a lead frame 21 (c.4:61-63); 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material 1 (c.5:9-16); and 17cutting off the lead frame (c.5:25; Figs.5-8). This process enables the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).

    PNG
    media_image2.png
    379
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    546
    385
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date to modify Kasai and provide block-shaped stator magnetic 2pole units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering 10the coil, and at least one of the stator magnetic 2pole units made by the following 12steps: 13forming the coil; 14putting the coil on a lead frame; 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material; and 17cutting off the lead frame, since Kummel teaches this would have been desirable to provide high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing, and would have enabled the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips. 
Further, regarding the feature “wherein two 5ends of the coil are exposed,” Saito teaches a surface-mount inductor comprising an air-core coil 1 covered with an encapsulating material 7 wherein two ends 1a of the coil are exposed, to thereby allow them to be located at an outermost position to connect with external electrodes 8 (abstract; c.4:50-62; Figs.1-7).  
 
    PNG
    media_image4.png
    228
    300
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date to further modify Kasai and Kummel and provide two 5ends of the coil exposed since Saito teaches this would have allowed the coil ends to connect with external electrodes. 
Regarding claim 2, in the combination, in particular Kummel, at least one pin (connecting lug) 2 of at least one 2of the blocked-shaped coil units 4 is formed by the lead frame 21 (c.5:25-27; Figs.1&5). 
Regarding claim 7, in the combination, in particular Kummel, 1the blocked-shaped coil unit is mounted to the circuit board by surface mount technology (Kummel c.1:66-c.2:4). Similarly, Saito’s coil is surface-mounted (abstract; c.1:10-15). 
Regarding claim 8, in the combination, in particular Kummel, 1the blocked-shaped coil is attached to the lead frame by glue (adhesive spots) 23 (Kummel c.5:7-8).
Claims 1-2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Kakehashi et al. (US 7,394,340).
As noted above, Kasai generally teaches a micro fan with all the features of claim 1 except for “block-shaped” stator magnetic pole units 15, 16 with “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers at least a portion of the coil…wherein at least one of the stator magnetic pole units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”
But, Kakehashi teaches an electromagnetic device and method of making comprising coil windings 1, 2 with ends (e.g., 1L & 1R) connected to corresponding terminals 6 of a lead frame 60A and over-molded by insertion-molding with a block-shaped, non-magnetically conductive insulating material (e.g., thermoset resin or thermoplastic) 5B that covers at least a portion of the coil (c.23:53-c.24:55; Figs.55-57a). Further, the two ends of the coils (i.e., terminals 6) are exposed to the outside, so that the coil is almost thoroughly protected by the thermoplastic resin except its terminals and can thus be improved in the insulation distance and the moisture-proof function (c.24:44-46).  

    PNG
    media_image5.png
    358
    467
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    393
    473
    media_image6.png
    Greyscale


Thus, it would have been obvious before the effective filing date to modify Kasai and over-mold the stator magnetic pole units 15, 16 with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil “wherein at least one of the stator magnetic pole units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame” since Kakehashi teaches this would have almost thoroughly protected the coil and improved the insulation distance and  moisture-proofing functions.  
Regarding claim 2, in the combination, in particular Kakehashi, at least one pin (terminal) 6 of at least one 2of the coil units 1, 2 is formed by the lead frame (c.24:8-12; Figs.55&56a). 
 Regarding claim 9, in the combination, in particular Kakehashi, the non-magnetically conductive material 5B is insertion molded as a block (Fig.57a) such that it has no opening, which would align with the center of the coils of Kasai. 
Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Kummel and Inaba (US Pat.Pub.2014/016819).
As noted above, Kasai generally teaches a micro fan with all the features of claim 1 except for “block-shaped” stator magnetic pole units 15, 16 with “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers the coil…wherein at least one of the block-shaped stator magnetic pole units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.” 
But, Kummel teaches stator magnetic pole units in the form of inductive components intended to be installed on a printed circuit comprising a winding (coil) 4 installed on a grid 21 and over-molded with a block of insulating material to form a body 1 (abstract; c.4:61-c.5:25; Figs.5-8). The insulating material body 1 comprises a 8non-magnetically-conductive material such as thermosetting epoxy resin (c.2:41-46), is block-shaped and covers at least a portion of 10the coil 4 (i.e., lateral sections 11, c.5:9-16; Figs.6-8). Kummel’s insulation material, e.g. thermosetting epoxy resin, over-molded directly on the coil and the connections provides high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing (c.2:41-45). Further, with regard to the product-by-process limitations, to the extent these are given patentable weight, Kummel teaches preforming the stator magnetic pole units by the following 12steps: 13forming the coil 4 (c.4:45-60); 14putting the coil 4 on a lead frame 21 (c.4:61-63); 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material 1 (c.5:9-16); and 17cutting off the lead frame (c.5:25; Figs.5-8). This process enables the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).
It would have been obvious before the effective filing date to modify Kasai and provide block-shaped stator magnetic pole units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil, and at least one of the stator magnetic pole units made by the following 12steps: 13forming the coil; 14putting the coil on a lead frame…15and 17cutting off the lead frame, since Kummel teaches this would have been desirable to provide high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing, and would have enabled the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips. 
 Further, regarding the feature of “wherein two ends of the coil are exposed”, Inaba teaches a coil unit 2 covered in a block-shaped resin mold portion 2A and including two coil ends which are exposed outside of the resin mold portion to simplify the outer shape of the resin mold portion, make molding easier and reduce size (¶[0049]; Fig.1).  

    PNG
    media_image7.png
    241
    341
    media_image7.png
    Greyscale

Thus, it would have further been obvious before the effective filing date to modify Kamai and Kummel and expose the two ends of the coil since Inaba teaches this would have 
simplified the outer shape of the resin mold portion, made molding easier and reduced size.
Regarding claim 2, in the combination, in particular Kummel, at least one pin (connecting lug) 2 of at least one 2of the coil units 4 is formed by the lead frame 21 (c.5:25-27; Figs.1&5). 
Regarding claim 7, in the combination, in particular Kummel, 1the 2coil unit is mounted to the circuit board by surface mount technology (Kummel c.1:66-c.2:4). Similarly, Inaba’s coil is installed on a surface of an installation target such as a cooling table (¶[0038]). 
Regarding claim 8, in the combination, in particular Kummel, 1the coil is attached to the lead frame by glue (adhesive spots) 23 (Kummel c.5:7-8).
Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 7,474,032) in view of Kummel  (US 6,486,763) and Saito et al. (US 9,165,710). 
Regarding claim 1, Horng generally teaches the invention of a micro fan, comprising: 
a rotor (impeller) 3, comprising a magnetic ring (magnet sheet) 4, a magnetic conduction shield (annular supporting plate 32 comprising iron, to which magnet is coupled via magnetic force, c.5:25-32) and a plurality of blades (vanes) 34, wherein the magnetic conduction shield 32 is disposed between the magnetic ring 4 and the blades 34, and the magnetic conduction shield 32 comprises a shaft 2 (Figs.2-3&5); and 
a stator (base plate) 1, comprising a plurality of stator magnetic pole units (stator coils) 12 and a circuit board 15 (c.6:19), wherein the stator magnetic pole units 12 are coupled to the circuit board 15 (Fig.3), 
wherein at least one of the stator magnetic pole units 12 comprises a coil 12…, a central axis of [the] coil 12 is parallel to the shaft 2 (Fig.1), 
wherein the stator 19 further comprises a bearing 9, and the bearing 9 passes through a center of the circuit board 13, wherein the shaft 23 passes through the bearing 9 (c.3:25-52; c.4:16-18; Fig.2).

    PNG
    media_image8.png
    332
    567
    media_image8.png
    Greyscale

Horng does not teach the stator magnetic pole units 12 are “block-shaped” with “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers at least a portion of the coil…wherein at least one of the stator magnetic pole units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”2
But, Kummel teaches stator magnetic pole units in the form of inductive components intended to be installed on a printed circuit comprising a winding (coil) 4 installed on a grid 21 and over-molded with a block of insulating material to form a body 1 (abstract; c.4:61-c.5:25; Figs.5-8). The insulating material body 1 comprises a 8non-magnetically-conductive material such as thermosetting epoxy resin (c.2:41-46), is block-shaped and covers at least a portion of 10the coil 4 (i.e., lateral sections 11, c.5:9-16; Figs.6-8). Kummel’s insulation material, e.g. thermosetting epoxy resin, over-molded directly on the coil and the connections provides high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing (c.2:41-45). Further, with regard to the product-by-process limitations, to the extent these are given patentable weight, Kummel teaches preforming the coil units by the following 12steps: 13forming the coil 4 (c.4:45-60); 14putting the coil 4 on a lead frame 21 (c.4:61-63); 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material 1 (c.5:9-16); and 17cutting off the lead frame (c.5:25; Figs.5-8). This process enables the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).

    PNG
    media_image2.png
    379
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    546
    385
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date to modify Horng and provide block-shaped stator magnetic pole units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil, and at least one of the block-shaped stator magnetic pole units made by the following 12steps: 13forming the coil; 14putting the coil on a lead frame; 15covering the coil and a portion of the lead frame with the non- 16magnetically-conductive material; and 17cutting off the lead frame, since Kummel teaches this would have been desirable to provide high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing, and would have enabled the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips. 
Further, regarding the feature “wherein two 5ends of the coil are exposed,” Saito teaches a surface-mount inductor comprising an air-core coil 1 covered with an encapsulating material 7 wherein two ends 1a of the coil are exposed, to thereby allow them to be located at an outermost position to connect with external electrodes 8 (abstract; c.4:50-62; Figs.1-7).  
 
    PNG
    media_image4.png
    228
    300
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date to further modify Horng and Kummel and provide two 5ends of the coil exposed since Saito teaches this would have allowed the coil ends to connect with external electrodes. 
Regarding claim 2, in the combination, in particular Kummel, at least one pin (connecting lug) 2 of at least one 2of the blocked-shaped coil units 4 is formed by the lead frame 21 (c.5:25-27; Figs.1&5). 
Regarding claim 7, in the combination, in particular Kummel, the blocked-shape1the block-shaped  coil unit 4 is mounted to the circuit board by surface mount technology (Kummel c.1:66-c.2:4). Similarly, Saito’s coil is surface-mounted (abstract; c.1:10-15). 
Regarding claim 8, in the combination, in particular Kummel, 1the blocked-shape coil unit 4 is attached to the lead frame by glue (adhesive spots) 23 (Kummel c.5:7-8).
Claims 1-2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of Kakehashi et al. (US 7,394,340).
As noted in the preceding grounds of rejection, Horng generally teaches a micro fan with all the features of claim 1 except for “block-shaped” stator pole units 12 with “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers at least a portion of the coil…wherein at least one of the block-shaped stator magnetic coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”
But, Kakehashi teaches an electromagnetic device and method of making thereof comprising coil windings 1, 2 with ends (e.g., 1L & 1R) connected to corresponding terminals 6 of a lead frame 60A and over-molded by insertion-molding with a block-shaped, non-magnetically conductive insulating material (e.g., thermoset resin or thermoplastic) 5B that covers at least a portion of the coil (c.23:53-c.24:55; Figs.55-57a). Further, the two ends of the coils (i.e., terminals 6) are exposed to the outside, so that the coil is almost thoroughly protected by the thermoplastic resin except its terminals and can thus be improved in the insulation distance and the moisture-proof function (c.24:44-46).  

    PNG
    media_image5.png
    358
    467
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    393
    473
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Horng and provide block-shaped stator magnetic pole units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil “wherein at least one of the block-shaped stator magnetic pole units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame” since Kakehashi teaches this would have almost thoroughly protected the coil and improved the insulation distance and  moisture-proofing functions.  
Regarding claim 2, in the combination, in particular Kakehashi, at least one pin (terminal) 6 of at least one 2of the coil units 1, 2 is formed by the lead frame (c.24:8-12; Figs.55&56a). 
 Regarding claim 9, in the combination, in particular Kakehashi, the non-magnetically conductive material 5B is insertion molded as a block (Fig.57a) such that it has no opening which would align with the center of the coils of Kasai. 
Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of Kummel and Inaba (US Pat.Pub.2014/016819).
As noted above, Horng generally teaches a micro fan with all the features of claim 1 except for “block-shaped” stator magnetic pole units 12 with “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers at least a portion of the coil…wherein at least one of the block-shaped stator magnetic pole units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”
But, Kummel teaches block-shaped stator magnetic pole units in the form of inductive components intended to be installed on a printed circuit comprising a winding (coil) 4 installed on a grid 21 and over-molded with a block of insulating material to form a body 1 (abstract; c.4:61-c.5:25; Figs.5-8). The insulating material body 1 comprises a 8non-magnetically-conductive material such as thermosetting epoxy resin (c.2:41-46), is block-shaped and covers at least a portion of 10the coil 4 (i.e., lateral sections 11, c.5:9-16; Figs.6-8). Kummel’s insulation material, e.g. thermosetting epoxy resin, over-molded directly on the coil and the connections provides high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing (c.2:41-45). Further, with regard to the product-by-process limitations, to the extent these are given patentable weight, Kummel teaches preforming the axial induced coil units by the following 12steps: 13forming the coil 4 (c.4:45-60); 14putting the coil 4 on a lead frame 21 (c.4:61-63); 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material 1 (c.5:9-16); and 17cutting off the lead frame (c.5:25; Figs.5-8). This process enables the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).
It would have been obvious before the effective filing date to modify Kasai and provide block-shaped stator magnetic pole units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil, and at least one of the block-shaped stator magnetic pole units made by the following 12steps: 13forming the coil; 14putting the coil on a lead frame…15and 17cutting off the lead frame, since Kummel teaches this would have been desirable to provide high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing, and would have enabled the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips. 
 Further, regarding the feature of “wherein two ends of the coil are exposed”, Inaba teaches a coil unit 2 covered in a block-shaped resin mold portion 2A and including two coil ends which are exposed outside of the resin mold portion to simplify the outer shape of the resin mold portion, make molding easier and reduce size (¶[0049]; Fig.1).  

    PNG
    media_image7.png
    241
    341
    media_image7.png
    Greyscale

Thus, it would have further been obvious before the effective filing date to modify Horng and Kummel and expose the two ends of the coil since Inaba teaches this would have 
simplified the outer shape of the resin mold portion, made molding easier and reduced size.
Regarding claim 2, in the combination, in particular Kummel, at least one pin (connecting lug) 2 of at least one 2of the block-shaped coil units 4 is formed by the lead frame 21 (c.5:25-27; Figs.1&5). 
Regarding claim 7, in the combination, in particular Kummel, 1the block-shaped coil unit 4 is mounted to the circuit board by surface mount technology (Kummel c.1:66-c.2:4). Similarly, Inaba’s coil is installed on a surface of an installation target such as a cooling table (¶[0038]). 
Regarding claim 8, in the combination, in particular Kummel, 1the block-shaped coil unit 4 is attached to the lead frame by glue (adhesive spots) 23 (Kummel c.5:7-8).
 


Response to Arguments
Applicant's arguments filed 01 November 2022 have been fully considered but they are not persuasive.  
A. Rejection of claims 1-2 & 7-8 under 35 U.S.C. 103 over Kasai et al. (US 7,619,337) in view of Kummel  (US 6,486,763) and Saito et al. (US 9,165,710)
	Regarding Kasai, applicant argues the flat coils 15, 16 are not “block-shaped stator magnetic pole units” (Response, p.5). This is inaccurate. Kasai’s flat coils 15, 16 are “stator magnetic pole units” since they function as stator poles, i.e., they produce emf when current is applied, thereby rotating the rotor (c.5:23-33). That is, they provide “an axially magnetic [field] toward the magnetic ring [30] of the rotor”. As noted in the rejection, however, Kasai’s stator magnetic pole units 15, 16 are not “block-shaped”.  
	Applicant argues the block-shaped inductive components of Kummel and Saito cannot provide “an axially magnetic force” [sic] toward the rotor.  This is not persuasive because the coils of the base reference Kasai’s produce emf when current is applied, according to Faraday’s law of magnetic induction, and thereby rotate the rotor (c.5:23-33). Kummel and Saito teach the noted differences of coils covered by a “block-shape” of “non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers the coil…wherein at least one of the block-shaped stator magnetic units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”  Applicant suggests that Kummel and Saito are not analogous because they comprise inductors. This is not persuasive. Applicant confuses categories. Inductors comprise coils and function according to Faraday’s law of magnetic induction. Kummel teaches inductive components include windings (c.1:9-10). Similarly, Saito’s surface mount inductor encompasses an air-core coil (abstract, c.3:39-42).  Kasai teaches coils which generate produce emf when current is applied, thereby rotating the rotor (c.5:23-33).  This occurs according to Faraday’s law.  
Applicant argues there is no motivation to combine Kasai, Kummel and Saito because of insufficient motivation.  In response, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kummel teaches covering stator magnetic 2pole units (coils) 4 with a 8non-magnetically-conductive material (e.g., thermosetting epoxy resin) over-molded directly on the coils provides high mechanical strength, good dissipation of the losses generated by passing the current through the coils and good sealing (c.2:41-45). Regarding the product-by-process limitations, to the extent they are given weight, Kummel teaches they would have enabled the coil units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).  Further, regarding the feature “wherein two 5ends of the coil are exposed,” Saito’s surface-mount inductor comprising an air-core coil covered with an encapsulating material has two ends 1a of the coil exposed to allow the coil ends to connect with external electrodes (abstract; c.4:50-62).   


B.  Rejection of claims 1-2 & 9 over Kasai in view of Kakehashi et al. (US 7,394,340)
Regarding Kasai, applicant argues the flat coils 15, 16 are not “block-shaped stator magnetic pole units” and “there is no magnetically-conductive material and the flat coils 15, 16 are exposed” (Response, p.8).  But, as noted above, the first statement is inaccurate in that Kasai’s flat coils 15, 16 are “stator magnetic pole units” since they function as stator poles, i.e., they produce emf when current is applied according to Faraday’s law of magnetic induction, thereby rotating the rotor (c.5:23-33).  Regarding the second statement, this difference is noted in the rejection. Kakehashi is applied as a secondary reference. Specifically, Kakehashi teaches coil windings 1, 2 with ends (e.g., 1L & 1R) connected to corresponding terminals 6 of a lead frame 60A and over-molded by insertion-molding with a block-shaped, non-magnetically conductive insulating material (e.g., thermoset resin or thermoplastic) 5B that covers at least a portion of the coil (c.23:53-c.24:55; Figs.55-57a). Further, the two ends of the coils (i.e., terminals 6) are exposed to the outside, so that the coil is almost thoroughly protected by the thermoplastic resin except its terminals and can thus be improved in the insulation distance and the moisture-proof function (c.24:44-46).  
Applicant argues Kakehashi “has complex and huge size, which is utilized to the high intensity discharge lamp rather than a micro fan” (Response, p.8). This is not persuasive.  Kakehashi’s injection molding of non-magnetically conductive insulating material into a block-shape around the coil windings provides a case-less arrangement which significantly decreases the overall dimension (c.23:65-67). Kakehashi also describes other embodiments with “small size” (c.11:14-17; c.14:33-38; c.16:16-18; c.17:28-32; c.22:1-5).  Further, Kakehashi’s electromagnetic device is not limited to a high intensity discharge lamp only, but more generally includes a magnetic core, coil windings and an insertion molded member (c.22:45-47).
C.  Rejection of claims 1-2 & 7-8 under 35 U.S.C. 103 over Horng in view of Kummel and Saito
Applicant argues Horng’s stator coils 12 are “not block-shaped stator magnetic pole units” (Response, p.10). This is inaccurate. Horng’s stator coils 12 are “stator magnetic pole units” since they function as stator poles, i.e.,“[i]n rotating operation, the stator coils 12 of the base plate 1 can repulse the alternatively opposite magnetic poles of the magnet sheet 4 to drive the flat-type impeller 3 for rotation about the shaft member 2” (c.5:22-25). As noted in the rejection, however, the coils are not “block-shaped”.  Kummel and Saito are applied for this feature, and others.
Applicant argues the block-shaped inductive components of Kummel and/or Saito cannot provide “an axially magnetic force” [sic] toward the rotor (Response, p.11). This is not persuasive because the stator coils 12 of the base reference Horng provide the axial magnetic field according to Faraday’s law of magnetic induction, and thereby rotate the impeller (c.5:22-25).  Regarding Kummel and Saito, see the response in (A).

D.  Rejection of claims 1-2 & 9 over Horng in view of Kakehashi
Applicant argues Horng’s stator coils 12 are “not block-shaped stator magnetic pole units” (Response, p.13). This is inaccurate. See the comments concerning Horng in (C) above. 
Applicant argues Kakehashi “has complex and huge size, which is utilized to the high intensity discharge lamp rather than a micro fan” (Response, p.13). This is not persuasive.  See the comments concerning Kakehashi in (B) above. 

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product.
        2 Per MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product.